Name: 2013/412/Euratom: Council Decision of 22Ã July 2013 renewing the membership of the Scientific and Technical Committee and repealing the Decision of 13Ã November 2012 appointing the members of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-08-01

 1.8.2013 EN Official Journal of the European Union L 205/11 COUNCIL DECISION of 22 July 2013 renewing the membership of the Scientific and Technical Committee and repealing the Decision of 13 November 2012 appointing the members of the Scientific and Technical Committee (2013/412/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 134(2) thereof, After consulting the European Commission, Whereas: (1) Article 134(2) of the Treaty, as amended by Article 11 of the Act of Accession of Croatia, provides that the Scientific and Technical Committee is to consist of 42 members. (2) By the Decision of 13 November 2012 (1), the Council appointed the members of the Scientific and Technical Committee for the period from 23 January 2013 to 22 January 2018. However, by virtue of Article 26(2) of the Act of Accession of Croatia, the membership of the Scientific and Technical Committee is to be completely renewed upon Croatias accession. Therefore, new members of the Committee should be appointed and the Decision of 13 November 2012 should be repealed. (3) In order to make full use of the wide range of expertise required to fulfil its tasks, the Scientific and Technical Committee may, subject to its internal rules, call on alternates to the members to participate in its meetings, HAS ADOPTED THIS DECISION: Article 1 The following persons are hereby appointed members of the Scientific and Technical Committee for the period from 25 July 2013 to 24 July 2018: Rosa ALBA Vanni ANTONI Kathrin APEL Evgenia BENOVA Bernard BONIN Michel BOURGUIGNON Frank BRISCOE Panicos DEMETRIADES Daniela DIACONU Tony DONNÃ  James DRAKE Juan ESPOSITO JÃ ¡nos GADÃ  Carlos HIDALGO VERA Kyriakos HIZANIDIS Sue ION Eugene KENNEDY Jan Leen KLOOSTERMAN Wolfgang LIEBERT Peter LÃ ºÃ KA Merle LUST Jens-Peter LYNOV Gabriel MARBACH JosÃ © MARQUES Emilio MÃ NGUEZ Martin MURRAY Jerzy Wiktor NIEWODNICZAÃ SKI Milan PATRÃ ºK Pavol PAVLO Rainer SALOMAA Jean-Paul SAMAIN Edouard SINNER Borut SMODIÃ Thomas SUNN PEDERSEN TonÃ i TADIÃ  Ioan URSU Eugenijus USPURAS Theo VAN RENTERGEM Carlos VARANDAS Franck-Peter WEISS Roman ZAGÃ RSKI SÃ ¡ndor ZOLETNIK Article 2 The Decision of 13 November 2012 is hereby repealed with effect from 25 July 2013. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) Council Decision of 13 November 2012 appointing the members of the Scientific and Technical Committee (OJ C 360, 22.11.2012, p. 2).